Citation Nr: 1817568	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  15-05 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to accrued benefits, to include death pension benefits.

2. Entitlement to accrued benefits, to include special monthly pension (SMP) based on the need for aid and attendance.  


WITNESSES AT HEARING ON APPEAL

Appellant Son, Appellant Daughter


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1942 to December 1945.  He died in April 2004.

The Veteran's surviving spouse filed a claim for nonservice-connected death pension benefits on February 27, 2012. She subsequently passed away in July 2017.  Her son and daughter then filed a claim for accrued benefits in July 2017. In February 2018, the daughter was recognized as a substitute appellant. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 notification of rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). The appellant and her brother testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in July 2017. A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran's surviving spouse filed a claim for nonservice-connected death pension during her lifetime that was denied by the RO. 

2. The late spouse's son does not meet the basic eligibility for accrued benefits. 

3. The late spouse's daughter has basic eligibility for accrued benefits based on the expenses of the last sickness or burial on behalf of the original claimant. 

4.  The original claim of entitlement to death benefits was filed by the surviving spouse in February 2012, more than one year following the Veteran's death in 2004.


CONCLUSIONS OF LAW

1. The criteria for recognition as an eligible claimant, to include as the surviving child of a Veteran or as reimbursement for the decedent's final expenses, have not been met with respect to the late spouse's son. 38 U.S.C. § 5121 (2012); 38 C.F.R. §§ 3.57, 3.1000 (2017). 

2. The criteria for recognition of an eligible claimant, to include as the surviving child of a Veteran or as reimbursement for the decedent's final expenses, have been met with respect to the late spouse's daughter. 38 U.S.C. § 5121 (2012); 38 C.F.R. §§ 3.57, 3.1000 (2017). 

3. The criteria for entitlement to nonservice-connected death pension benefits have not been met. 38 U.S.C. §§ 1541, 5312 (2012); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, (2017). 

4. The criteria for SMP based on the need for aid and attendance have not been met. 38 U.S.C. § 1541(d) (2012); 38 C.F.R. § 3.23 (a)(6) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The named claimant and her brother seek accrued benefits for nonservice-connected death pension benefits. As indicated above, this claim was originally filed by their mother, the Veteran's surviving spouse, who has since also passed away. 

The Board notes that prior to reaching the merits of the claim, it must be determined if the claimants have standing as proper claimants to pursue this claim for VA benefits. 

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive. Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist. See Manning v. Principi, 16 Vet. App. 534, 542 (2002). 

Basic Eligibility for Accrued Benefits

Under the VA law regarding accrued benefits, applicable law provides that, upon the death of a veteran, the lawful surviving spouse shall be paid periodic monetary benefits to which he was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, that are due and unpaid. See 38 U.S.C. § 5121 (2012); 38 C.F.R. § 3.1000(a) (2017). 

Accrued benefits will be paid, upon the death of the veteran, to the living person first listed: (i) his or her spouse; (ii) his or her children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent. 38 C.F.R. § 3.1000(a)(1). Accrued benefits further will be paid, upon the death of a surviving spouse or remarried surviving spouse or remarried surviving spouse, to the Veteran's children. 38 C.F.R. § 3.1000(a)(2).

For VA benefits purposes, the term "child" has a specific definition.  Specifically, a "child" is defined as an unmarried person who is a legitimate child, or legally adopted child or qualifying stepchild, and meets one of the following conditions: (i) who is under the age of 18 years; (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved education institution (i.e., schools, colleges, academies, seminaries and other permanent education institutions). See 38 C.F.R. § 3.57(a). 

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellants have standing to file a claim for accrued benefits, (ii) the prior appellant had a claim pending at the time of death, (iii) the prior appellant would have prevailed on the claim if she had not died; and (iv) the claim for accrued benefits was filed within one year of the appellant's death. 38 U.S.C. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

Neither the surviving spouse's son nor daughter qualifies as a child for VA purposes. Both are over the age of 23. Furthermore, there is no contention that the appellant's daughter is permanently incapable of self-support. Concerning the son, there is some evidence that he is unable to support himself, as he was living with the original claimant. However, there is no support or contention that he was permanently incapable of self-support prior to reaching the age of 18 years. Therefore, the Board finds that the late spouse's son does not qualify as an eligible claimant in this case. 

However, concerning the daughter, basic eligibility is met under different criteria. Applicable regulations designate that accrued benefits are payable in all other cases, only as so much of the accrued benefit may be necessary to reimburse the person who bore the expense of last sickness or burial. 38 C.F.R. § 3.1000(a)(5). This provision applies in this case. Based on recent documentation submitted by the surviving spouse's daughter, in July 2017 the expenditures on her part for funeral services was $6,932.46, and burial expenses (obituary) of $449.60, for a total of $7,382.06.  Therefore, it follows that only the daughter has proper claimant status to potentially receive accrued benefits up to the total of these expenditures. 

Again, basic eligibility as a claimant has been established with respect to the former surviving spouse's daughter. As such, the Board will now consider whether substantive entitlement has been shown. 

Entitlement to Accrued Benefits 

After reviewing the record, the Board finds that entitlement to accrued benefits in this case must fail as a matter of law.  First, it is noted that the Veteran here died in 2004.  Thus, with respect to the claim filed in February 2012 by his surviving spouse, substitution as claimant was not available.  Indeed, substitution is only an available recourse where the Veteran died on or after October 10, 2008.  38 C.F.R. § 3.1010(a).  Accordingly, the only avenue of recourse that was available for the surviving spouse when she filed her claim in 2012 was that of accrued benefits.  

The Board notes than an application for accrued benefits must be filed within one year of the date of death.  38 U.S.C. § 5121 (c); 38 C.F.R. § 3.1000 (c).  Again, in this case the Veteran died in April 2004.  The claim submitted by his surviving spouse was received in February 2012.  As such, it is untimely and, had she lived, her accrued benefit claim would have failed.  For this reason, the claimant here cannot prevail.  

In sum, while the daughter is here recognized as an eligible claimant, filling in on an accrued basis for the now-deceased surviving spouse, her appeal fails due to the untimeliness of the original claim.  Indeed, the claimant here may only "stand in the shoes" of the original claimant, and any procedural deficiencies inherent in the original claim remain an obstacle to the benefits sought here on appeal.

The Board recognizes the testimony provided at the July 2017 hearing, which provided specific details as to the medical expenses incurred by the surviving spouse in 2012.  However, due to the untimeliness of the original accrued claim submitted by the surviving spouse in 2012, the underlying question as to whether the spouse's countable income should have rendered her ineligible for pension benefits under the provisions of 38 U.S.C. § 1541 (2012); 38 C.F.R. §§ 3.21, 3.23, 3.272, 3.273 (2017) is moot. 

Aid and Attendance

Again, the original claim for accrued benefits received in 2012 was untimely, in that it was submitted over a year following the Veteran's death.  Therefore, the underlying question as to entitlement to special monthly pension due to the need for aid and attendance under the provisions of 38 U.S.C. §§ 1502(b), 1541(d); 38 C.F.R. § 3.23, 3.351, 3.352 is not reached in this case.  Thus, the claim must be denied as a matter of law.

ORDER

Entitlement to accrued death pension benefits is denied. 

Entitlement to accrued special monthly pension based on the need for aid and attendance is denied. 


____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


